DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed December 28, 2020.  Claims 2 and 4 have been canceled without prejudice.  Claims 1, 3 and 5-20 are pending and an action on the merits is as follows.
	Applicant’s arguments with respect to claims 1, 3 and 5-20 have been considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The The “curved and free distal end” limitation in claims 1, 5, 6, 9 and 15 does not appear to find support in the specification.   Although the specification does appear to provide support of a “curved distal portion”, there is nothing throughout the original disclosure that describes the “curved distal portion” as being “free” or describes clearly what is meant by “free” in order to show that the Applicant did in fact have possession of a “curved and free distal end” and therefore the limitation is being interpreted as new matter failing to comply with the written description requirement.  

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	
Claims 1, 3, 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5, 6, 9 and 15 state “curved and free distal end” which is vague and indefinite because it is not fully understood what is meant by the term “free” and the specification does not provide guidance as to how to interpret what is meant by “free”.  The specification merely describes the end as “curved distal portion” and additionally discusses that the end/loop formed partially by the end passes through the openings on the first and second arms and therefore it is vague and indefinite how the curved distal end can be a free end since the end/movement of the end appears to be constrained by the openings of the first and second arms.  Additionally, it is unclear since the distal portion/end is formed as part of a continuous loop, how the end is a “free end”?  Correction is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5-8, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobron (US 6,159,220) in view of Teague et al. (US 7,559,934).
Regarding claim 1, Gobron discloses a retrieval device, comprising: a sheath having a distal end (Ref 14; Figures 1a-b; 11a); an end effector movable relative to the distal end of the sheath (Ref 10, 12a, 12b, 12c, 12d), the end effector including: first and 


    PNG
    media_image1.png
    791
    1091
    media_image1.png
    Greyscale

Gobron discloses third and fourth arms that pass through the first and second openings (Ref 28d, 28a, 12a, 12c) but fails to explicitly disclose that the loop is selectively expandable and contractible by sliding the third and fourth arms through the first and second openings.
However, Teague teaches a similar retrieval device structure and a similar mechanism for selectively expanding and contracting the loop of the end effector, where 
Since Gobron and Teague disclose similar retrieval device structures and similar mechanisms for selectively expanding and contracting the loop of an end effector, where Teague additionally teaches that the deployment mechanism of a retrieval device can include arms that are slidably disposed in surrounding support arms and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deployment mechanism of Gobron to include slidable arms through the surrounding support arms as suggested by Teague, since such a modification provides a well-known alternate deployment mechanism that would have yielded predictable results, namely allowing an end effector of a retrieval device to selectively expand and contract.
Regarding claim 5, Gobron discloses that the fourth arm includes a pair of proximal portions connected by a curved and free distal portion (Figures 1a, 1b, 11a; Ref 28d; where the ends near Ref 72a, 72c are the proximal portions of Ref 28d and the portion of Ref 28d within Ref 74 is the curved distal portion connecting the proximal 
Regarding claim 6, Gobron discloses that the curved and free distal end of the third arm forms one side of the loop, and the curved and free distal end of the fourth arm forms an opposite side of the loop (Figure 11a; Ref 28a, 28d; where the distal portion of Ref 28a, 28d within Ref 74 are the curved and free distal ends of the first and fourth arms that form first and second sides of the loop).
Regarding claim 7, Gobron discloses that the retrieval device includes a handle assembly configured to move the end effector relative to the distal end of the sheath (Ref 16, 14, 10).
Regarding claim 8, Gobron discloses that the end effector (Ref 10) is coupled to the handle assembly (Ref 16) by a drive member (Ref 18), and wherein a first portion of the drive member is formed by one of proximal portions of the first and second arms and a cable (Figure 11A; where a first portion of the drive member is formed by the proximal portions of the first arm, for example, near Ref 12a in Figure 11a), a second portion of the drive member is formed by a proximal portion of the third arm (Ref 28a, near Ref 78 in Figure 11a), and one of the first and second portions of the drive member is movable relative to the other of the first and second portions of the drive member (Figure 11A; where when assembled, the portion of drive member formed by the proximal portion of the first arm near Ref 12A, can move relative to the portion of the drive member formed by the proximal portion of the third arm near Ref 78; for example, 
Regarding claim 15, Gobron discloses a method of retrieving an object with a retrieval device, the method comprising: maneuvering a distal end of a sheath of the retrieval device to a target area containing the object (Figures 1a, 1b, 11a; Ref 14, 26; abstract C1, L39-54; C2, L63-67; C4, L37-64;C12, L18-55); extending an end effector distally out of the distal end of the sheath (Figure 1a; Ref 10); expanding the end effector (Figure 1a; Ref 10); passing at least a portion of the object through an opening on the end effector (Figure 1a, 11a; Ref 10; abstract C1, L39-54; C2, L63-67; C4, L37-64;C12, L18-55), the opening including a loop formed at least in part by distal portions of first and second arms of the end effector, a distal portion of a third arm of the end effector (Ref 74, 72a, 72c, 28a; where Ref 74 encircles a loop formed at least in part by distal portions of the first and second arms and a distal portion of a third arm Ref 28a of the end effector); wherein the third arm includes a pair of proximal portions connected by a curved and free distal end(Figures 1a, 1b, 11a; Ref 28a; where the ends near Ref 72a, 72c are the proximal portions of Ref 28a and the portion of Ref 28a within Ref 74 is curved and is being interpreted as the curved distal portion connecting the proximal portions; where the portion of Ref 28a within Ref 74 is not constrained within the arms Ref 72a, c and is therefore being interpreted as being free from the first and second arms and thus is interpreted as a “free distal end”), one proximal portion passes through a first opening of the first arm (Ref 28a; 72a, 72c; see Figure 11A above; where the third arm passes through the first and second arms and therefore passes through the first and second openings in the first and second arms); and the other proximal portion 
Regarding claim 16, Gobron discloses that the end effector is inherently biased to expand when extended distally out of the distal end of the sheath (C7, L12-31; C10, L58-C11, L14; wherein the end effector can be made from a super elastic alloy or nitinol and is therefore inherently biased to expand when extended).
Regarding claim 17, Gobron discloses that contracting the end effector includes retracting at least a portion of the end effector into the distal end of the sheath (Figure 1b; Ref 10, 14).
Regarding claim 18, Gobron discloses that contracting the end effector includes retracting at least a portion of the third arm into the distal end of the sheath (Figure 1b, 11a; Ref 28a, 14).
Regarding claim 19, Gobron discloses that contracting the end effector includes bringing the distal portions of the first and second arms toward a central longitudinal axis of the end effector (Figures 1a, 1b, 11a; Ref 72a, 72c; where Figure 1b shows that the arms are brought towards the central longitudinal axis to contract the end effector into the distal end of the sheath).
Regarding claim 20, Gobron discloses that contracting the end effector includes bringing the distal portions of the first and second arms into contact by pulling at least a portion of the third arm in a proximal direction (Figures 1a, 1b, 11a; Ref 72a, 72c, 28a; where the device including the third arm is pulled in the proximal direction into the sheath).

Claim 1, 3, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobron (US 6,159,220).
Regarding claims 1 and 3, in an alternate interpretation Gobron discloses a retrieval device, comprising: a sheath having a distal end (Ref 14; Figures 1a-b; 9H); an end effector movable relative to the distal end of the sheath (Ref 10, 12a, 12b, 12c), the end effector including: first and second arms (Ref 12a, 12c; Figure 9H), the first arm including a first opening at a distal portion of the first arm (Ref 12a, 30a; where the first opening is through Ref 30a at a distal portion of the first arm Ref 12a), and the second arm including a second opening at a distal portion of the second arm (Ref 12c, 30c; 


    PNG
    media_image2.png
    512
    964
    media_image2.png
    Greyscale


However, for the embodiment of Figure 9H, Gobron teaches that additional arms can be used to form the end effector, where the end effector can include more than three arms (Figure 9H; C10, L11-29; where Figures 1a, 7e, 8a, 9c, 9d, 10a, 10d, 11a, 12a show that an end effector can include four arms at four opposite sides of the end effector).
Since Gobron discloses a third arm slidably received in the first and second openings, where a loop can be made selectively expandable and contractible by sliding the arm through the first and second openings (Figure 9H; Ref 30b, 12b) and teaches that additional arms can be used to form the end effector, where the end effector can include more than three arms, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end effector to include an additional arm as suggested by Gobron, since such a modification would have yielded predictable results, namely, providing an end effector that can open and 
Regarding claims 9, 12, 13, in the alternate interpretation Gobron discloses a retrieval device, comprising: a sheath having a distal end (Ref 14; Figures 1a-b; 9H); and an end effector movable relative to the distal end of the sheath (Ref 10, 12a, 12b, 12c), the end effector including a distal end (Figure 1a; Ref 10, where the distal end is near Ref 40), an open end configuration; wherein first and second openings on first and second arms of the end effector receive a third arm of the end effector (Ref 30a, 30c, 
Gobron discloses that the end effector includes a third arm received through the first and second openings and configured to slide through the first and second openings 
However, for the embodiment of Figure 9H, Gobron teaches that additional arms can be used to form the end effector, where the end effector can include more than three arms (Figure 9H; C10, L11-29; where Figures 1a, 7e, 8a, 9c, 9d, 10a, 10d, 11a, 12a show that an end effector can include four arms at four opposite sides of the end effector).
Since Gobron discloses a third arm slidably received in the first and second openings; where a distal portion of the third arm defines at least part of the central opening at the distal end of the end effector, wherein in the open end configuration, curved ends of the third arm define a side of the central openings, where the first, second and third arms overlap at the distal end of the end effector (Figure 9H; Ref 30b, 
Furthermore, since Figure 9H shows that the distal ends of the arms overlap at the distal end of the end effector, one of ordinary skill in the art would recognize that modifying the end effector of Figure 9H to include an additional (i.e. fourth) arm as 
Regarding claim 10, in the alternate interpretation Gobron discloses that in the closed end configuration distal ends of the first and second arms are adjacent one another (Figure 1b, 9H, Ref 30a, 30c, 12a, 12c; where Figure 1 b shows that in the closed end configuration where the end effector is within the distal end of the sheath, the distal ends of the first and second arms are adjacent one another).
Regarding claim 11, in the alternate interpretation Gobron discloses that in the closed end configuration distal ends of the first and second arms contact each other (Figures 1b, 9H; Ref 730a, 30c, 12a, 12c; where Figure 9H shows that the distal end of the first and second arms contact each other and Figure 1b shows that in the closed end configuration where the end effector is within the distal end of the sheath, the distal ends of the first and second arms move toward one another).
Regarding claim 14, in the alternate interpretation Gobron as modified above (see the rejection of claims 1, 12-13, where the end effector of Figure 9H was modified to include an additional (i.e. fourth arm) discloses that the end effector is movable between an expanded state and a contracted state (Figures 1a, 1b; Ref 10), the end effector having the open end configuration in the expanded state (Figure 1a; Ref 10) and the closed end configuration in the contracted state (Figures 1b; Ref 10), and wherein distal tips of the first, second, third, and fourth arms interlock with each other in the closed end configuration (Figures 1b, 9H; Ref 30a, 30b, 30c, 12a, 12b, 12c; wherein Figure 9H shows that the distal ends of the arms Ref 30a, 30b, 30c are interconnected and are therefore interlocked with each other, since Figure 9H shows that the distal .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3 and 5-20 have been considered but are moot in view of the new ground of rejection, where the Examiner notes that the new grounds of rejection is based on a similar ground of rejection used in the office action mailed June 14, 2018.  Therefore the Examiner notes that the arguments in the remarks provided August 23, 2018 were additionally considered, however the arguments are not commensurate in scope with the current set of claims and therefore the arguments are moot in view of the current ground of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212.  The examiner can normally be reached on Mondays-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/E.L.C/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771